PER CURIAM.
Carlos Toledo (“former husband”) appeals the trial court’s final judgment of dissolution of marriage. ■ Of the numerous issues raised, we find merit only with regard to the former husband’s claim of error in the calculation of the final distribution amount. Either through a mathematical or clerical error in calculations, *571the trial court failed to disburse $10,000 from the equity in the marital home.
Accordingly, we reverse the amount awarded as equitable distribution for the marital home, with instructions to recalculate each party’s one-half share based upon a remaining equity figure in the home of $32,799.00. See Eckroade v. Eckroade, 570 So.2d 1347 (Fla. 3d DCA 1990). In all other respects, the final judgment below is affirmed.
Affirmed in part; reversed in part and remanded with instructions.